Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-13
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a

Claim Objections

7.44 Claimed Subject Matter Not in Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:


	Claim(s) 11 is/are objected, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
For example, claim 11, states that the “…voice command in the storage unit when receiving the message from all external server that have transmitted the voice command. . .”  However, nothing in the specification provide any written description and/or support.  

Further action needed.
	

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



Claim limitations of claim(s) 1-15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use one of the non-structural generic placeholders "configured to" "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for,” coupled with functional language “receive…, acquire…, communicate…, transmit…,  recognize…, determine…, output…, ” without reciting specific structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant is urged to point out specifically the structures used to perform the above claimed actions within applicant’s disclosure regarding claim(s) 1-15. 
Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 16-18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand).
Regarding claim(s) 1, 16, Sim teach display device, a wireless communication 

Sim fail to specifically teach communicate with at least one external server, receive data related to the function from at least one external server.
Laligand teach communicate with at least one external server, receive data related to the function from at least one external server. (Fig. 1B, P. 36, 39, 40, 119 speech to text is using one server 112, and search result to display is using a different server 118)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim by communicate with at least one external server, receive data related to the function from at least one external server as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.

Regarding claim(s) 2, 8, 17, Sim in view of Laligand teach the display device, the control unit, the provider 
 to text is using one server 112, and search result to display is using a different server 118)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by transmits a data request signal to a first external server when it is determined that provider is the first external server, and transmits a data request signal to a second external server when it is determined that provider is second external server as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.

Regarding claim(s) 4, Sim in view of Laligand teach the display device, the control unit, the provider, the function corresponding to the voice command.
Sim further teach includes a channel/volume change, a screen setting, a content search, an application, a gallery mode, and Internet of Things (IoT). (P5, 46-47, 50, 52-53, 55-56, 60, 62, 66,)

Regarding claim(s) 5, Sim in view of Laligand teach the display device, the control unit, the provider, the function.
portion of the system that provide content in response to voice commands)

Regarding claim(s) 6, Sim in view of Laligand teach the display device, the control unit, the provider, the function, 
Laligand further teach receive first data related to the function from a first external 
server if the provider is the first external server, and receive second data related to the function from a second external server if the provider is the second external server. (Fig. 1B, P36, 39, 40, 119, speech to text is using one server 112, and search result to display is using a different server 118)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by receive first data related to the function from a first external server if the provider is the first external server, and

receive second data related to the function from a second external server if the provider is the second external server as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.

Regarding claim(s) 7, 18, Sim teach A display device, a wireless communication unit configured to communicate with at least one external server, a storage unit, a voice recognition 
Sim fail to specifically teach acquire data related to function corresponding to voice command in storage unit when data has not been received from external server, output an executed function based on data acquired from storage unit.
Laligand teach acquire data related to function corresponding to voice command in storage unit when data has not been received from external server, output an executed function based on data acquired from storage unit. (P. 6, 34, 38, 84, user may interact further with the smartphone 104, such as by using a remote-control application for the smartphone 104, so as to cause channels on the television 106 (including with a cable or set top box), to be changed to the appropriate channel automatically using data from storage unit.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim by acquire data related to function corresponding to voice command in storage unit when data has not been received from external server, output an executed function based on data acquired from storage unit as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.

Regarding claim(s) 9, Sim in view of Laligand teach the display device, the 
control unit transmits the voice command to any external servers, the display device 
Sim further teach control unit transmits voice command to any external servers capable of communicating with display device. (P. 40-41, 56, a voice recognition system may include a display apparatus 100 and a voice recognition server 300, or may include only a display apparatus 100.  The display apparatus 100 may be implemented as, e.g., a TV, and may be connected to a voice recognition server 300 through the communication portion 170.)

Claim(s) 10, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20210056969) to (Heo).
Regarding claim(s) 10, Sim in view of Laligand teach the display device, the control unit, the provider, the external server from at least one external server.
Sim in view of Laligand fail to specifically teach receive a message indicating that provider providing function is not external server.
Heo teach receive a message indicating that provider providing function is not external server. (P. 84, second server 20 generates a non-provisional message for the response information corresponding to the user voice, and sends it to the display apparatus 100. Then, the display apparatus 100 outputs a notice message, such as "Information cannot be found", through at least one of voice and text image form based on the non-provisional message received from the second server 20)


Regarding claim(s) 11, Sim in view of Laligand in view of Heo teach the display device, the control unit, the function corresponding to the voice command in the storage unit, receiving the message from all external server that have transmitted the voice command.
Laligand further teach acquire data related to function corresponding to voice command in storage unit when receiving message. (P. 6, 34, 38, 84, user may interact further with the smartphone 104, such as by using a remote-control application for the smartphone 104, so as to cause channels on the television 106 (including with a cable or set top box), to be changed to the appropriate channel automatically using data from storage unit.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand in view of Heo by acquire data related to function corresponding to voice command in storage unit when receiving message as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.


Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20210056969) to (Yun).
Regarding claim(s) 3, Sim in view of Laligand teach the display device, the voice command, the determination module, the recognition unit, the control unit, the provider 
Laligand further teach transmits the voice command to a speech to text (STT) server and receives a voice command of a text data form from the STT server. (P. 6, 8, 33, 36, 38, 96, The smartphone may be programmed with APIs that accept voice input, that package audio of the voice input and send it to a speech-to-text server system via the internet)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by transmits the voice command to a speech to text (STT) server and receives a voice command of a text data form from the STT server as taught by Laligand in order to provide a better suited response while user is stationary as in the case of a television or other similar devices.
Sim in view of Laligand fails to specifically teach transmits voice command of text data form to a natural language processing (NLP) server and receives information indicating provider from NLP server. 
Yun teach transmits voice command of text data form to a natural language processing (NLP) server and receives information indicating provider from NLP server.  (P. 123, 128,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by transmits voice command of text data form to a natural language processing (NLP) server and receives .

Claim(s) 12, 14, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20180286421) to (YU).
Regarding claim(s) 12, 19, Sim teach a display device, a wireless communication unit configured to communicate with servers, a storage unit, a voice recognition unit configured to receive a voice command, a control unit configured to determine a provider providing a function corresponding to the voice command based on the recognized keyword, receive data related to the function from the determined provider, and execute the function corresponding to the voice command; and an output unit configured to output the function corresponding to the voice command. (Fig(s) 1, 3, P. 4-7, P. 25, 32, 41, 51, 53-60, 62, 64, 67 the portion of the system that perform the task reads on “… unit”)
Sim fail to specifically teach communicate with at least one external server.
Laligand teach communicate with at least one external server. (Fig. 1B, P. 36, 39, 40, 119 speech to text is using one server 112, and search result to display is using a different server 118)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim by communicate with at least one 
Sim in view of Laligand fails to specifically teach a keyword determination unit configured to recognize a preset keyword in the received voice command, providing a function corresponding to voice command based on recognized keyword.
Yu teach recognize a preset keyword in the received voice command, providing a function corresponding to voice command based on recognized keyword. (P. 14, 16-18, 20-25)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand by recognize a preset keyword in the received voice command, providing a function corresponding to voice command based on recognized keyword as taught by Yu in order to provide sound functions to make the story less boring.

Regarding claim(s) 14, Sim in view of Laligand in view of Yu teach the display device, the control unit, the provider 
Laligand further teach server is a server that communicates with a determination module that determines the provider providing the function corresponding to the voice command. receives a result of comparing whether a first provider a second provider determined through the determination module, and executes data related to the function received from the external server only when the first provider matches the second provider (Fig. 1B, P36, 39, 40, 119, speech to text is using one server 112, and search result to display is using a different server 118)

Sim in view of Laligand in view of Yu fails to specifically teach determined through the keyword determination unit matches.
Yu teach determined through the keyword determination unit matches. (P. 14, 16-18, 20-25)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand in view of Yu by determined through the keyword determination unit matches as taught by Yu in order to provide sound functions to make the story less boring.

Claim(s) 13, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20180286421) to (YU) in view of (US PGPUB: 20220084160) to (Yoshizawa) in view of (US PGPUB: 20190124388) to (Schwartz).
Regarding claim(s) 13, 20, Sim in view of Laligand in view of Yu teach the display device, the storage unit, the display device, the control unit, the voice command, and the at least one external server.
Sim in view of Laligand in view of Yu failed to specifically teach stores keywords set for of display device, and control unit recognizes keyword in voice command and determines provider providing function. (Fig(s) 1, 3, P. 4-7, P. 25, 32, 41, 51, 53-60, 62, 64, 67 the portion of the system that perform the task reads on “… unit”)
Yoshizawa teach stores keywords set for of display device, and control unit recognizes keyword in voice command and determines provider providing function. (P. 49, keyword for the display device 100 is stored at 131 individual storage)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand in view of Yu by stores keywords set for of display device, and control unit recognizes keyword in voice command and determines provider providing function as taught by Yoshizawa in order to provide ease of use for the specific user of the display device.
Sim in view of Laligand in view of Yu fails to specifically teach differently for each of display device and at least one external server.
Schwartz teach differently for each of display device and at least one external server. (P. 20, 33, 41, 43, 55, different devices can have different audio identifiers even voice activated devices. The one or more keywords may be stored by the second device in a keyword storage module of the second device which may comprise a number of keywords that are recognizable by the speech processor,)
.

Claim(s) 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (UD PGPUB: 20150134333) to (Sim) to (US PGPUB: 20120042343) to (Laligand) in view of (US PGPUB: 20180286421) to (YU) in view of (US PGPUB: 20210319211) to (Tong)
Regarding claim(s) 15, Sim in view of Laligand in view of Yu teach the display device, the control unit, the provide, the external server. 
Sim in view of Laligand in view of Yu fail to specifically teach if the provider determined through keyword is one external server, transmit a data request signal to external server corresponding to determined provider. 
Tong teach if the provider determined through keyword is one external server, transmit a data request signal to external server corresponding to determined provider. (P. 41-42, 81)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sim in view of Laligand in view of Yu by if the provider determined through keyword is one external server, transmit a data request signal to external server corresponding to determined provider as taught by Tong in order to provide a more effective alert system.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RONG LE/Primary Examiner, Art Unit 2421